Title: To Thomas Jefferson from Frederick Winslow Hatch, 23 February 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirThe cause of the Greeks I fear will derive but little aid from this quarter—I have convers’d with Mr Southall on the subject, & find him dispos’d to wait for Mr Gordon who is expected on Court Monday. I thank you for the Pamphlet & will make the best use of it when the opporty offers.I see on the Catalogue. No 3642 the Port Royal Greek Grammar which I would like to have but must decline the purchase for the present. Should you wish to order any of these books, Mr Saml Whiting of N York, with whom I am well acquainted, would I think be a desirable agent.—Yours very RespectyF W HatchMonday—